Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 1-2, 4, 7-9, and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “regions exposed by the panel portions define ladder portions”. The claimed limitation is indefinite as it is unclear how the claimed regions are exposed by the panel portions since the panel portions are individual, separated portions without holes or apertures for exposing anything. Further, the claim is indefinite as it appears that the claimed “ladder portions” are the exact same structure as the previously claimed string portions; i.e. the ladder portion is formed of a plurality of exposed string portions. It is suggested that Applicant be consistent with their claim language when recitations are covering the same structures. Claim 1 is rejected as best understood by examiner.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 12 fails to further limit the subject matter of the claim upon which it depends, Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim(s) 1-2, 4, 8-9, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2,440,393) in view of Panian (US 2016/0058099).
Regarding Claims 1 and 12, Clark discloses an upper of a shoe configured to cover at least a part of a foot, the upper (as seen in Fig.1) comprising: a medial portion (i.e. medial side of upper) configured to cover a medial surface of the foot; a lateral portion (i.e. lateral side of upper) configured to cover a lateral surface of the foot (Col.2, lines 5-17); panel portions provided in the medial portion and/or the lateral portion while being spaced apart from each other in a front-rear direction (i.e. from the toe to the heel) of the foot and extending in a foot girth direction (i.e. from the medial side to the lateral side) crossing the front-rear direction of the foot (as seen in the annotated Figure below and Fig.1 & 2); and string portions (14) formed from linear members extending in the front-rear direction (Col.1, line 47-Col.2, line 9), and arranged so as to extend between a pair of the panel portions that are adjacent to each other in the front-rear direction (as seen in the annotated Figure below and Fig.1 & 2), wherein the panel portions and the string portions are formed from a single piece of fabric (Col.2, lines 6-17), wherein: each of the panel portions is in a strip shape extending in the foot girth direction (as seen in Fig.2), and defines through holes (i.e. holes through which 14 protrudes) that are spaced apart from each other in the foot girth direction (as seen in Fig.1 & 2); one of the string portions (14) is passed through one of the through holes (as seen in Fig.1 & 2); in each of the through holes, the panel portions fasten a circumference of each of the string portions (as seen in Fig.1; Col.1, line 47-Col.2, line 17), each of the string portions (14) includes fastened portions (i.e. 14 enmeshed and surrounded by the knitted panels) that are fastened by the panel portions in the through holes of the panel portions (Col.1, lines 47-55), and exposed portions (i.e. 14 protruding through the holes) that are exposed between adjacent panel portions of the panel portions (as seen in Fig.1); each of the string portions is a bundle of fiber filaments (Col.3, lines 19-21), wherein the fiber filaments are not bonded together (i.e. the yarns of 14 are not bonded together when the material is made); the fastened portions and the exposed portions alternate with each other in the front-rear direction (as seen in Fig.1 & 2); in the medial portion (i.e. medial side of upper) and/or the lateral portion (i.e. lateral side of upper), regions (i.e. the regions between the panel portions) exposed by the panel portions define ladder portions (i.e. the regions between the panel portions that contain exposed 14, are ladder portions, inasmuch as has been claimed by Applicant) that are spaced apart from each other in the front-rear direction and extend along the foot girth direction (as seen in Fig.1 & 2, and annotated Figure below), each of the ladder portions is located between a pair of the panel portions that are adjacent to each other such that the ladder portions and the panel portions are arranged so as to alternate with each other in the front-rear direction (See annotated Figure below), and the exposed portions of the string portions (14) are exposed at the ladder portions (as seen in Fig.1 & 2, and annotated Figure below); and in the medial portion or the lateral portion, in the front-rear direction, two ladder portions with one panel portion located therebetween are arranged in each corresponding area defined by a width (as seen in Fig.1 & 2, and annotated Figure below). Clark does not specifically disclose a thickness of the fastened portions in the girth direction is smaller than a thickness of the exposed portions in the girth direction. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the string portion of Clark surrounded by the panel portions would have pressure applied to the diameter of the yarn, as it is secured in the panel portions, which would reduce the thickness of the string portion in the fastened portions in the girth direction making it smaller than a thickness of the exposed portions in the girth direction. When modified Clark teaches the fiber filaments are bundled more closely in the fastened portions than in the exposed portions; as pressure is applied to the diameter of the yarn in the fastened portions.
Clark does not teach the upper includes a fastening member configured to pull the panel portions toward a central portion between a medial side and a lateral side of the upper; the medial portion and/or the lateral portion each include engagement portion with which the fastening member engages; and in the medial portion or the lateral portion, in the front-rear direction, two ladder portions with one panel portion located therebetween are arranged in each corresponding area defined by a width between two adjacent engagement portions such that a pitch between any two adjacent ladder portions is smaller than a pitch between any two adjacent engagement portions. However, Panian teaches a shoe upper (120) includes a fastening member (154) configured to pull panel portions (i.e. medial & lateral side portions) toward a central portion between a medial side and a lateral side of the upper; the medial portion and/or the lateral portion each include engagement portions (156) with which the fastening member engages (para.38; Fig.1); and in the medial portion or the lateral portion, in the front-rear direction, two ladder portions (189) with one panel portion (188) located therebetween are arranged in each corresponding area defined by a width between two adjacent engagement portions (156) such that a pitch (i.e. width from left 189 to right 189) between any two adjacent ladder portions is smaller than a pitch (i.e. width between 156) between any two adjacent engagement portions (as seen in Fig.1, 2 & 10).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the shoe upper of Clark with a fastening member engaging engagement portions and a pitch between two adjacent ladder portions is smaller than a pitch between two engagement portions, as taught by Panian, in order to provide a shoe upper that can be securely fastened on a user’s foot, such that it does not come off in an unwanted manner during use.


    PNG
    media_image1.png
    593
    272
    media_image1.png
    Greyscale



Regarding Claim 2, Clark discloses an upper according to claim 1, wherein an average value of a width of the panel portions in the front-rear direction is greater than an average value of a thickness of the string portions in the girth direction (See annotated Figure below).

    PNG
    media_image2.png
    705
    634
    media_image2.png
    Greyscale


Regarding Claim 4, Clark discloses an upper according to claim 1, wherein adjacent string portions (14) of the string portions extending in the front-rear direction are spaced apart from each other in the girth direction (as seen in Fig.1 & 2).

Regarding Claim 8, Clark discloses an upper according to claim 1, wherein: the panel portions are each formed from a knit fabric; and yarns of the knit fabric define the through holes (i.e. holes through which 14 protrudes) and fasten the circumference of the string portions (14) in the through holes (as seen in Fig.1 & 2; Col.1, line 41-Col.2, line 17).

Regarding Claim 9, Clark discloses an upper according to claim 8, wherein the knit fabric is formed from a warp knit fabric (Col.2, lines 13-17). 

Regarding Claim 13, Clark discloses an upper according to claim 1, wherein: the piece of fabric includes yarns (as seen in Fig.1); and some or all of the yarns are melt-binding yarns (Col.1, lines 25-40 & Col.4, lines 4-7), and the melt-binding yarns form a melt-binding structure where the yarns are melt-bound together (Col.2, lines 18-33).

Regarding Claim 14, Clark discloses an upper according to claim 13, wherein the melt-binding yarns having the melt-binding structure melt-bind together yarns of the panel portions (Col.1, lines 25-40; Col.2, lines 18-33; Col.4, lines 4-7).

Regarding Claim 15, Clark discloses an upper according to claim 13, wherein some or all of the yarns are non-stretching (Col.1, lines 25-30 & Col.2, lines 18-26).

4.	Claims 7 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2,440,393) and Panian (US 2016/0058099), in view of Dua (US 2013/0260104).
Regarding Claim 7, Clark and Panian disclose the invention substantially as claimed above. Clark does not disclose wherein each of the string portions is a non-twisted yarn. However, Dua teaches knitted material having a thermoplastic string portion (100) that may be a twisted yarn or a non-twisted yarn (para.73-74).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the string portion yarn structure of Clark to be a non-twisted structure taught by Dua, as a simple substitution of one well known thermoplastic yarn structure for another, in order to yield the predictable result of a strong, durable yarn that creates a secure bond with other yarns when heated.

Regarding Claim 16, Clark and Panian disclose the invention substantially as claimed above. Clark does not disclose wherein each of the string portions is not twisted. However, Dua teaches knitted material having a thermoplastic string portion (100) that may be a twisted yarn or a not twisted yarn (para.73-74).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the string portion yarn structure of Clark to be a not twisted structure taught by Dua, as a simple substitution of one well known thermoplastic yarn structure for another, in order to yield the predictable result of a strong, durable yarn that creates a secure bond with other yarns when heated.

Regarding Claims 17 and 18, Clark and Panian disclose the invention substantially as claimed above. Clark does not disclose wherein the number of twists per inch in each of the string portions is 0 to 1 or 0 to 0.5. Clark does not disclose wherein each of the string portions is not twisted. However, Dua teaches knitted material having a thermoplastic string portion (100) that may be twisted or not twisted, which is 0 (para.73-74).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the string portion yarn structure of Clark to be a not twisted structure taught by Dua, as a simple substitution of one well known thermoplastic yarn structure for another, in order to yield the predictable result of a strong, durable yarn that creates a secure bond with other yarns when heated.

	Response to Arguments
Applicant's arguments filed May 3, 2022 have been fully considered but they are not persuasive. 
Applicant asserts that the exposed portions of Clark’s 14 are exposed at the asserted panel portions of Clark.
Examiner respectfully disagrees and notes that it is unclear what Applicant’s argument is with regard to this statement. It appears Applicant is attempting to argue that 14 of Clark are exposed on top of a knit layer. This is not found persuasive as 14 are clearly exposed between the indicated panel portions, which meets the limitations of the current claims. Therefore, Applicant’s statements that Clark does not teach this feature, are incorrect and not persuasive.
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments, with regard to the newly presented limitations, have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732